= 7021 AS Lente, Brocklyn WY (12285
718.3808, (7O? CYfee 718.895.1782, Gar

SK Iandela Qian dalolau.com

J. IANDOLO LAW
March 6, 2021

VIA ECF

Hon. Diane Gujarati, U.S.D.J

United States Courthouse — Eastern District of New York
225 Cadman Plaza East

Brooklyn New York 11201

Re: Amer Sulieman v. Jebara Igbara, Joumana Danoun and Motashem Khalil
E.D.N.Y. 20:CV-6032

Dear Hon. Gujarati:

The undersigned represents Plaintiff, Amer Suliman in the above-mentioned action, and
hereby respectfully responds to Attorney Alexander Duke, counsel for Defendant, Motashem
Khalil’s (“Khalil”) second request, by letter dated April 23, 2021, seeking inter alia to move pre-
answer to dismiss the claims of fraud, unjust enrichment, accounting, and conversion alleged in
Plaintiff's Amended Complaint. In sum, Plaintiff has amended its complaint, adding specificity
into Count II which alleges Fraud. Said amendments state with specificity Khalil’s involvement
within the scheme by proffering two checks coupled with specific statements, via text message’.
(Attached as Exhibit A). The aforesaid dispositively prove Khalil’s involvement in the scheme to
defraud Plaintiff as well as others.

“{Ojnly a complaint that states a plausible claim for relief survives a motion to dismiss and
’ [dJetermining whether a complaint states a plausible claim for relief will ... be a context specific
task that requires the reviewing court to draw on its judicial experience and common sense." Id. at
72 (quoting Iqbal, 556 U.S. at 679, 129 S. Ct. at 1950). Thus “in order to survive a motion to
dismiss" "a complaint must allege a plausible set of facts sufficient ‘to raise a right to relief above
the speculative level.' "Operating Local 649 Annuity Tr. Fund y. Smith Barney Fund Mgmt. LLC,
595 F.3d 86, 91 (2d Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555).

Plaintiff plead its case with specificity, Federal Rule of Civil Procedure 9(b) requires,
asserting out facts supporting its claim that Khalil was and still is involved in the fraudulent

 

' Counsel for Khalil wrongfully states that the misrepresentations were made “15 months after the plaintiff
invested money.” Specifically, the fraudulent loan was made in August of 2020 and the representations were made
within two months thereafter. These representations were devised by Defendant to cajole Plaintiff along with others

of Defendants cohort.

 
scheme. Stated differently, Khalil’s actions are consistent with the actions and motive of his co-
defendants. Under the heightened pleading requirements of Rule 9(b) of the Federal Rules of Civil
Procedure, a complaint for fraud must specify each alleged misstatement or omission, explain why
it is false or misleading, and "state with particularity facts giving rise to a strong inference that the
defendant acted" with a fraudulent state of mind. Tellabs, Inc. v. Makor Issues & Rights, Lid., 551
U.S. 308, 321 (2007). [A] complaint will only survive a motion to dismiss "if a reasonable person
would deem the inference of scienter cogent and at least as compelling as any opposing inference
one could draw from the facts alleged." See also Devaney v. Chester, 813 F.2d 566, 568 (2d Cir.
1987); Connecticut Nat'l Bank v. Fluor Corp., 808 F.2d 957, 960 [**15] (2d Cir. 1987). As
enumerated in the Amended Complaint, Khalil knew of the scheme, and worked in concert to
further it when he communicated with Plaintiff via text messages and phone calls as well as drafted
two checks to further the fraudulent scheme, all in an effort so that Defendants could and would
continue to access monies from others, without a negative impact from Plaintiff and Defendants
community as these are the individuals defendants preyed on.

Khalil’s participation, as alleged, clearly establishes to this Court his liability to Plaintiff,
and cannot be summarily dismissed. Plaintiff has properly asserted specific facts, including but not
limited to enticing text messages to further the fraudulent scheme. (Amended Complaint 419-20).
Moreover, but for Defendant Khalil’s two properly endorsed checks, proffered by Defendants to
again further the scheme. (Amended Complaint §15;18).

Defendant attempts to stated that Plaintiff's Amended Complaint is “woefully devoid of
facts and detail”, and that “mere conclusory statements, do not suffice.” However, Plaintiff's have
properly plead facts — supported by documentary evidence that Khalil played an integral part in the
scheme to defraud Plaintiffs, and Khalil’s dismissal would not grant Plaintiff his day in court.

Stated differently, Plaintiff must be given the opportunity to proffer his documentary evidence
that Khalil assisted in the fraudulent and deceptive practices, which caused damage to Plaintiff.
Additionally, as enumerated within the Complaint, Khalil drafted checks that he knew could not
and would not-clear. These checks were signed by Defendant Khalil and thus he is responsible for
their presentment.

In light of the aforesaid, Plaintiff respectfully request a pre-motion conference to determine the
viability of Khalil’s request of February 10, 2021. Thank you for your consideration.

Regards.
J. IANDOLO LAW, PC

/s/ Jeremy M. Jandolo
By: Jeremy M. Iandolo

 
EXHIBIT A
 

| Wee
__ Wed, Sep 23, 8:09 PM

 

 

 

 

 
 

 

 

 

 

 

 
 

 

eee renege
Sure es

 

 

 

 
